          Case 4:20-cv-02154 Document 16 Filed on 09/18/20 in TXSD Page 1 of 9




                               UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS

    Terri Pepper,

                             Plaintiff,              Case No. 4:20-cv-02154

    v.

    Life Protect 24/7, Inc. d/b/a
    Life Protect 24/7,

                             Defendant.



         PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S
                     MOTION TO DISMISS AMENDED COMPLAINT
           Terri Pepper (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C., files the

instant memorandum of law in opposition to the motion to dismiss filed by Defendant Life Protect

24/7, Inc. d/b/a Life Protect 24/7 (Defendant):

           I.     Statement of Material Facts

           Plaintiff resides in The Woodlands, Texas 77354. (Am. Compl. ¶ 6.) Beginning in or

around January 2020, Defendant repeatedly called Plaintiff on her cellular phone on a repetitive

and continuous basis for solicitation purposes. (Am. Compl. ¶ 13.) Plaintiff did not request

information from Defendant and Defendant did not have consent to contact Plaintiff. Plaintiff has

been on the Do Not Call Registry since December 15, 2004. Defendant’s calls were not made for

“emergency purposes.” Defendant’s incessant calls were bothersome, disruptive and frustrating

for Plaintiff to endure. Plaintiff received two or more calls from Defendant while on the Do Not

Call Registry within a single year. (Am. Compl.¶¶ 14-19)

.
      Case 4:20-cv-02154 Document 16 Filed on 09/18/20 in TXSD Page 2 of 9




        II.     Argument

                A. Standard of Review

                    1. Standard for Fed. R. Civ. P. 12(b)(6)

        To survive Defendant's Motion to Dismiss under Fed.R.Civ.P. 12(b)(6), a complaint must

contain sufficient factual matter to state a claim for relief that is plausible on its face. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). "To be plausible,

the complaint's '[f]actual allegations must be enough to raise a right to relief above the speculative

level.'" In re Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 210 (5th Cir. 2010) (quoting

Twombly, 550 U.S. at 555). This pleading standard does not require "'detailed factual allegations,'"

but it does demand more than an unadorned accusation devoid of factual support. Ashcroft v. Iqbal,

556 U.S. 662, 678, (2009) (quoting Twombly, 550 U.S. at 555). "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw a reasonable inference that

the defendant is liable for the misconduct alleged." Id. at 678 (citing Twombly, 550 U.S. at 556).

"[A] formulaic recitation of the elements of a cause of action will not do." Twombly, 550 U.S. at

555 (citing Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932, 92 L. Ed. 2d 209 (1986)). "While

legal conclusions can provide the framework of a complaint, they must be supported by factual

allegations." Iqbal, 556 U.S. at 679. Where the facts do not permit the Court to infer more than the

mere possibility of misconduct, the Complaint has stopped short of showing that Plaintiff is

plausibly entitled to relief. Id. at 678 (citing Twombly, 550 U.S. at 557).

        In deciding a Rule 12(b)(6) motion, a court may not look beyond the pleadings. Spivey v.

Robertson, 197 F.3d 772, 774 (5th Cir. 1999). However, the pleadings, for the purpose of

determining a Rule 12(b)(6) motion, include documents attached to the pleadings and to the motion

to dismiss so long as they "are referred to in the plaintiff's complaint and are central to [his] claim."
      Case 4:20-cv-02154 Document 16 Filed on 09/18/20 in TXSD Page 3 of 9




Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004) (citing Collins v.

Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000)).

                   2. Standard for 12(b)(1)

       Federal Rule of Civil Procedure 12(b)(1) authorizes dismissal of a case for lack of subject

matter jurisdiction when the district court lacks the "statutory or constitutional power to adjudicate

the case." Home Builders Ass'n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir.

1998); accord FED. R. CIV. PRO 12(b)(1). In deciding a motion under 12(b)(1), the Court may

consider "(1) the complaint alone; (2) the complaint supplemented by the undisputed facts

evidenced in the record; or (3) the complaint supplemented by undisputed facts plus the [C]ourt's

resolution of disputed facts." Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir. 2008) (quoting

Barrera-Montenegro v. United States, 74 F.3d 657, 659 (5th Cir. 1996)). The Court will accept as

true all well-pleaded allegations set forth in the complaint and construe those allegations in the

light most favorable to the plaintiff. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S.

Ct. 2130, 119 L. Ed. 2d 351 (1992) ("At the pleading stage, general factual allegations of injury

resulting from the defendant's conduct may suffice, for on a motion to dismiss we 'presum[e] that

general allegations embrace those specific facts that are necessary to support the claim.'") (citing

Lujan, 497 U.S. 871, 889 (1990); Truman v. United States, 26 F.3d 592, 594 (5th Cir. 1994). The

Court will grant a motion to dismiss for lack of subject matter jurisdiction only if it appears certain

that the claimant cannot prove a plausible set of facts to support a claim that would entitle it to

relief. Cunningham v. Radius Glob. Sols. LLC, Civil Action No. 4:20-CV-00294, 2020 U.S. Dist.

LEXIS 167954, at *3-4 (E.D. Tex. Sep. 14, 2020)

                   3. Plaintiff has Pleaded Standing Sufficiently
      Case 4:20-cv-02154 Document 16 Filed on 09/18/20 in TXSD Page 4 of 9




        In its Memorandum, Defendant argues Plaintiff fails to plead a concrete injury sufficient

to establish Article III standing. (See Defendant’s Memorandum, pp. 5-12.) For the reasons stated

below, Defendant’s argument fails.

        In the context of determining whether a TCPA plaintiff who receives one or more telephone

call has Article III standing to assert a viable claim in federal court, Fifth Circuit stated "[a] party

who makes a call using an automatic telephone dialing system uses the system to make the call,

regardless of whether the recipient answers, and thereby triggers TCPA liability.” Ybarra v. Dish

Network, L.L.C., 807 F.3d 635, 641 (5th Cir. 2015) (emphasis in original). Where a plaintiff

asserted receiving calls in a TCPA action, the Eastern District of Texas held “Accepting as true

the allegations set    forth   in   the    complaint,     the   Court     finds    Cunningham       has

sufficiently pleaded facts showing TCPA liability has been triggered.” Cunningham v. Radius

Glob. Sols. LLC, Civil Action No. 4:20-CV-00294, 2020 U.S. Dist. LEXIS 167954, at *8-9 (E.D.

Tex. Sep. 14, 2020).

        A missed call with a familiar area code, on the other hand, is more difficult to immediately

dismiss as an automated message. Id., at 9.              “Courts considering harm in connection

with TCPA claims have noted that 'one of the purposes of the TCPA was to protect telephone

subscribers from the 'nuisance' of unwanted calls.'" Morris v. Unitedhealthcare Ins. Co., U.S. Dist.

LEXIS 168288, (E.D. Tex. Nov. 9, 2016), report and recommendation adopted, 4:15-CV-638,

2016 U.S. Dist. LEXIS 168118, 2016 WL 7104091 (E.D. Tex. Dec. 6, 2016) (Mazzant, J.)); see

also Cunningham v. Rapid Response Monitoring Services, Inc., 251 F. Supp. 3d 1187, 1197 (M.D.

Tenn. 2017) ("Unwanted telemarketing can be a 'nuisance' and 'an intrusive invasion of privacy.'")

(quoting Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372, 132 S. Ct. 740, 181 L. Ed. 2d 881

(2012) (quoting TCPA, 105 Stat. 2394, note following 47 U.S.C. § 227) ). "In Martin, the district
      Case 4:20-cv-02154 Document 16 Filed on 09/18/20 in TXSD Page 5 of 9




court analyzed whether the plaintiffs TCPA claims satisfied the injury-in-fact requirement of

Article III. The district court found an injury-in-fact when the plaintiffs alleged they were forced

to tend to unwanted calls—a privacy interest which Congress sought to protect." Id. (citing, 2012

U.S. Dist. LEXIS 112795, 2012 WL 3292838, at *2; In re Rules Implementing the Tel Consumer

Prot. Act of 1991, 30 FCC Rcd. At 7979-80).

       In the Amended Complaint here, Plaintiff alleges that “Defendant’s incessant calls were

bothersome, disruptive and frustrating for Plaintiff to endure.” (Am. Compl. ¶ 17.) As stated

above, pleading the nuisance of unwanted calls is sufficient to establish a concrete injury for the

purpose of TCPA standing. One does not need to allege catastrophic injury or wrongful death to

have standing. Plaintiff’s Amended Complaint is sufficient under the standard of 12(b)(1).



                     4. Plaintiff Need Not Prove Life Protect Made the Telephone Calls at the
                        Pleading stage
       In its Memorandum, Defendant makes the perplexing argument that “Plaintiff offers no

facts supporting her identification of Life Protect” (Defendant’s memorandum, p. 6.) However,

in the Amended Complaint, Plaintiff alleges the following:

               13.     Beginning in or around January 2020, Defendant repeatedly called
           Plaintiff on her cellular phone on a repetitive and continuous basis for solicitation
           purposes.
               14.    Plaintiff did not request information from Defendant and Defendant did
           not have consent to contact Plaintiff.
               15.      Plaintiff has been on the Do Not Call Registry since December 15, 2004.
               16.      Defendant’s calls were not made for “emergency purposes.”
               17.     Defendant’s incessant calls were bothersome, disruptive and frustrating
           for Plaintiff to endure.
              18.     Plaintiff received two or more calls from Defendant while on the Do Not
           Call Registry within a single year.
      Case 4:20-cv-02154 Document 16 Filed on 09/18/20 in TXSD Page 6 of 9




       If Defendant intended to raise the defense that Life Protect did not call Ms. Pepper, and

Plaintiff did not offer concrete proof of same, that would be an argument for summary judgment

or trial. A plaintiff is not obligated to prove her claim at the pleading stage. Life Protect is

confusing Fed. R. Civ. P. 8 and 12 with Rule 56. Defendant’s argument is therefore misplaced.

                   5. Plaintiff Sufficiently Pleaded She Received Multiple Calls Within a
                      Year While on the Do Not Call List.

       In its Memorandum, Defendant also makes the facially incorrect argument that Ms.

Peppers failed to allege that Life Protect made more than one telephone solicitation to Plaintiff

within a year. (See Defendant’s Memorandum, p. 25.) A cursory review of the Amended

Complaint renders this argument futile.

       Paragraph 13 of the Amended Complaint reads: “Defendant repeatedly called Plaintiff on

her cellular phone on a repetitive and continuous basis for solicitation purposes.” (Am Compl.

¶ 13 (emphasis added.)) Paragraph 18 of the Amended Complaint reads “Plaintiff received two

or more calls from Defendant while on the Do Not Call Registry within a single year.” (Am

Compl. ¶ 18.)

       Defendant’s argument about Plaintiff’s Amended Complaint is belied by the plan language

on the Amended Complaint’s face.

       6. Plaintiff has Sufficiently Pleaded that Defendant Used an Automatic Telephone
          Dialing System


       Defendant argues in its Memorandum that Plaintiff has failed to sufficiently plead that

Life Protect used an “automatic telephone dialing system” as defined by 47 U.S.C. §

227(b)(1)(A)(iii). For the reasons stated below, that argument must fail.

       In Torres v. Inteliquent, Inc., 2018 U.S. Dist. LEXIS 189602 (E.D. La. Nov. 6, 2018), the

court held a brief description of text messages received along with a conclusory allegation that an
      Case 4:20-cv-02154 Document 16 Filed on 09/18/20 in TXSD Page 7 of 9




ATDS was used was sufficient to plead ATDS under Fed. R. Civ. P. 12(b)(6). In Torres v. Nat'l

Enter. Sys., Inc., 2012 LEXIS 110514 (N.D. Ill. Aug. 7, 2012) (plaintiff's allegation that defendant

used an ATDS or an artificial or prerecorded voice sufficed to avoid dismissal for failure to state

a claim).

       Defendant points to the circuit split regarding the definition of ATDS under the TCPA.

(Defendant’s Memorandum, pp. 14-16.) The FCC issued guidance in 2003 and 2008 that a

predictive dialer qualified as an ATDS. A 2003 Report and Order reasoned that ATDSs reflected

the general concern against devices that had "the capacity to dial numbers without human

intervention." In Re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991

("2003 Order"), 18 F.C.C. Rcd. 14014, 14092 ¶¶ 131-32 (2003) (emphasis in original). A 2008

Declaratory Ruling affirmed this interpretation and reasoning. In the Matter of Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991 ("2008 Order"), 23 F.C.C. Rcd.

559, 566 ¶ 12 (2008).

       The Sixth Circuit (Allan v. Pa. Higher Educ. Assistance Agency, 968 F.3d 567 (6th Cir.

2020), the Ninth Circuit (Marks v Crunch San Diego, LLC, 904 F.3d 1041, 1052 (9th Cir. 2018))

and the Second Circuit( Duran v. La Boom Disco, Inc., 955 F.3d 279 (2d Cir. 2020) agree with

that definition. On the other hand, the Eleventh Circuit (Glasser v. Hilton Grand Vacations Co.,

LLC, 948 F.3d 1301, 1316 (11th Cir. 2020) and 7th Circuit held that an ATDS must be a system

that "has the capacity (A) to [i] store [telephone numbers to be called] or [ii] produce telephone

numbers to be called, using a random or sequential number generator; and (B) to dial such

numbers." Id.

       While Plaintiff is prepared to argue vociferously as to why the “dialing numbers from a

stored list without human intervention” definition must be applied to ATDS, that issue need not
      Case 4:20-cv-02154 Document 16 Filed on 09/18/20 in TXSD Page 8 of 9




be addressed. The Amended Complaint includes allegations for both the broad and narrow

definitions of ATDS:

        23.    Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

        24.    The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

        25.    The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

(See Am. Compl. ¶¶ 23-25.)




                                                  Respectfully submitted,

  Dated: 09/19/2020                               By: s/ Amy L. Bennecoff Ginsburg
                                                  Amy L. Bennecoff Ginsburg, Esq.
                                                  Kimmel & Silverman, P.C.
                                                  30 East Butler Pike
                                                  Ambler, PA 19002
                                                  Phone: 215-540-8888
                                                  Facsimile: 877-788-2864
                                                  Email: aginsburg@creditlaw.com




                                     CERTIFICATE OF SERVICE

        I, Amy L.B. Ginsburg, hereby certify that I served a true and correct copy of the foregoing

amended complaint to the below parties via ECF.
Case 4:20-cv-02154 Document 16 Filed on 09/18/20 in TXSD Page 9 of 9




                         Christopher M. Jordan
                         TX State Bar No. 4087817
                         MUNSCH HARDT KOPF &HARR, P.C.
                         700 Milam Street, Suite 2700
                         Houston, Texas 77002
                         Telephone: (713) 222-4015
                         Fax: (713) 222-5834
                         Email: cjordan@munsch.com
                         Attorneys for Defendant


                         BROWNSTEIN HYATT FARBER SCHRECK, LLP
                         Matthew C. Arentsen, pro hac vice pending
                         Jesse D. Sutz, pro hac vice pending
                         410 17th Street, Suite 2200
                         Denver, Colorado 80202
                         Phone: 303.223.1100
